Citation Nr: 0529234	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from January 1975 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDING OF FACT

The veteran is not shown to have PTSD that is etiologically 
related to any verified inservice non-combat stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 2003 letter and rating 
decision of the evidence needed to substantiate his claim.  
Moreover, in a statement of the case issued in March 2004, 
the veteran was informed of regulations pertinent to service 
connection claims and told of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a February 2003 letter, prior to the initial adjudication 
of his PTSD claim, and in a subsequent letter issued in 
September 2004, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment and examination reports.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the April 2005 personal hearing; stressor 
statements; and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

The veteran is seeking entitlement to service connection for 
PTSD.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

To establish service connection for PTSD, the medical 
evidence must show a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2004).  
With regard to the second PTSD element as set forth in 38 
C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy during 
active service.  First, his military occupational specialty 
was that of a "radio operator" and there is no indication 
that he was assigned or participated in combat duties.  
Second, none of the veteran's awarded medals or decorations 
show combat service.  Moreover, there is no evidence of 
record that the veteran served in the Republic of Vietnam.  
In conjunction with his military occupational specialty, the 
fact that he did not receive an award for combat service or 
serve in the Republic of Vietnam, is probative evidence that 
he likely did not participate in combat.  Finally, the 
veteran has not claimed that any of the alleged stressors are 
related to combat.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  In an 
effort to assist the veteran, he was issued a letter 
requesting the "stressors" that he experienced during 
service.  He was also given forms to describe any such 
incidents that he experienced during service, along with a 
request for location(s), date(s), and the names of other 
people who were either involved in the event or who may have 
witnessed the event.  In March 2003, a statement was received 
from the veteran in which he asserted that he had seen a 
civilian Korean who had been bitten by a snake.  He indicated 
that the Korean did not receive medical treatment for the 
bite and instead stayed outside the gate of the veteran's 
compound for approximately 7 to 8 hours until he died.  On a 
separate occasion, the veteran reported having knowledge of 
an incident in which two individuals were in a jeep that 
drove off the side of a cliff.  He indicated that both 
individuals were injured in the crash.  At the April 2005 
personal hearing, the veteran reported that the snake 
incident occurred in either August 1975 or September 1975, 
and the jeep incident in June 1976.  At that hearing, the 
veteran indicated that he told the guard about the incident 
as well as the civilian police department, but was not in 
contact with any individual who could corroborate the 
incident.  He also stated that while he did not witness the 
jeep accident, he did see one of the injured with stitches 
later and the damaged jeep after the incident.  Finally, in 
the veteran's March 2004 substantive appeal, the veteran 
reported that he also had had impaired sleep since performing 
fire watch training during basic training at Fort Polk from 
January 1975 to April 1975.  

The Board notes that the RO did not attempt to verify the 
veteran's claimed stressors in this case.  In the April 2003 
rating decision, it was noted that there was no verifiable 
evidence of an inservice stressor which may have caused PTSD.  
While the Board finds that the incident involving the Korean 
civilian appears to be anecdotal and not capable of 
verification as military authorities were not involved, the 
RO did note that as to the jeep incident in which military 
personnel were involved, the veteran has not provided the 
names of the injured individuals involved or the units to 
which they were assigned.  At the April 2005 hearing, the 
veteran indicated that the two were in the motor pool, but he 
could not recall their names.  Thus, the Board concludes that 
the record does not contain verification of the claimed 
stressors in this case.  

The Board notes however, that even if such events were 
capable of verification, the probative evidence of record 
does not indicate that the veteran has a diagnosis of PTSD 
that is related to a claimed inservice stressor.  In this 
regard, the veteran's service medical records contain no 
complaints, treatment, or diagnoses of PTSD.  A psychiatric 
examination at separation was "normal."

During VA outpatient treatment from May to November 2002, the 
veteran was diagnosed with substance-induced depression, 
depressive disorder, bipolar disorder, and PTSD.  During a 
May 2002 Addiction Central Intake Evaluation, the veteran was 
afforded a PTSD screen.  At that time, the veteran denied 
being attacked, sexually assaulted, in combat, involved in a 
bad accident, in a fire, flood or natural disaster, or 
threatened with a weapon during active service.  He also 
denied being bothered by repeated, disturbing memories, 
thoughts, or images of one or more of stressful events.  
Further, he denied feeling distant or cut off from other 
people, and denied being "super alert," watchful, or on 
guard.  The addiction diagnosis was alcohol dependence and 
cocaine dependence and the psychiatric diagnosis was reported 
to be "none."  
In July 2002, the veteran reported that he had been feeling 
depressed for about a week or two, but also stated that this 
feeling had been going on for over 20 years.  He reported 
experiences of seeing people shot and killed; he reported 
that he had been jumped on and shot at as well as threatened 
with knives; and he stated that he jumped off of a second 
floor when he was jumped by people in a building.  He 
indicated that he no longer had nightmares about these 
things, and had been preoccupied with other matters since he 
was in treatment.  As to his military history, he indicated 
that although he was not in combat, he did see someone almost 
shoot a sergeant.  He reported that he saw someone get bitten 
by a snake and die because no one would provide medical help.  
He stated that he felt he experienced some psychological 
abuse in the military by his first sergeant who was 
threatening to him.  He denied being physically or sexually 
abused in the military.  He also stated that he saw someone 
beaten very badly in the military.  Finally, he reported that 
he had not had nightmares about this lately.  The diagnosis 
following examination was bipolar disorder (type 2)-mixed 
episodes, and alcohol and cocaine dependence. 

In a July 2002 VA addiction physician note, it was reported 
that the veteran had probable PTSD; no specific stressors 
were reported although it was noted that the veteran reported 
having dreams that would wake him which he could not remember 
well but believed they were about people chasing him or 
trying to kill him which the examiner noted related to actual 
events that had happened to the veteran earlier.  In July 
2002 and August 2002 VA addiction physician treatment notes, 
PTSD was 


included as a diagnosis.  No stressors were included in those 
reports.  In a September 2002 VA addiction physician note, it 
was reported that the veteran had bipolar disorder, PTSD, and 
alcohol and cocaine dependence.  Not only were no military 
stressors reported, no specific stressors were reported at 
all.  In an October 2002 VA mental health outpatient 
discharge treatment record, one of the listed diagnoses was 
PTSD.  However, there are no reported stressors, and it is 
not at all apparent that this diagnosis was related to 
inservice stressors. 

At his March 2003 VA examination, it was noted that the 
veteran did not describe any particular stressor while 
service in Korea.  He also did not describe any particular 
symptoms that would be consistent with a diagnosis of PTSD.  
While the veteran did note some sleep problems, the examiner 
asserted that the problems could be more explained by his 
depression.  Following an interview with the veteran and 
review of the claims folder, the examiner diagnosed the 
veteran with depressive disorder, not otherwise specified.  
With respect to PTSD, the examiner stated that he found no 
evidence to support a diagnosis of PTSD.  He found no 
specific unusual stressor that the veteran had described that 
pertained to service in Korea.  Further, he found no 
consistent pattern or symptoms that would indicate the 
presence of frequent intrusive recollections of any 
stressors.  

The Board has reviewed all the evidence of record and while 
the veteran was diagnosed with PTSD during VA outpatient 
treatment, no examiner has related that diagnosis to the 
veteran's military service.  Significantly, the March 2003 VA 
examiner specifically stated that he found no specific 
unusual stressor that the veteran had described that 
pertained to service in Korea.  Further, he found no 
consistent pattern or symptoms that would indicate the 
presence of frequent intrusive recollections of any 
stressors.  He further noted that the veteran did not 
describe any particular stressor while service in Korea.  He 
also did not describe any particular symptoms that would be 
consistent with a diagnosis of PTSD.  

As the record contains no evidence that the veteran engaged 
in combat during active service or has a diagnosis of PTSD 
related to a verified inservice stressor, service connection 
must be denied.  The Board is cognizant of the fact that the 
veteran is of the opinion he has PTSD due to stressful 
experiences during active service; however, he lacks the 
medical expertise necessary to diagnose a specific 
psychiatric disorder.  It is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


